In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Queens County (Salintro, J.), dated March 7, 2005, which denied her application to modify a temporary order of protection of the same court dated January 5, 2005, which, inter alia, excluded her from residing in the same household as her child, Aaron H., and from visiting him except when supervised by the Administration for Children’s Services.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The temporary order of protection dated January 5, 2005, has expired. Accordingly, the appeal has been rendered academic. Prudenti, EJ., Mastro, Fisher and Lunn, JJ., concur.